Case 1:17-cv-04275-RPK-RML Document 274-20 Filed 07/01/20 Page 1 of 1 PageID #: 7983

                              Allstate Insurance Co., et al v. Avetisyan, et al.
                                     Exhibit 17 - All Claims for Relief

   Claim for Relief                             Defendants                               Claim
Thirteen              Matlyuk                                                      RICO
Fourteen              Matlyuk, Almatcare Medical Supply                            Common Law Fraud
Fifteen               Matlyuk, Almatcare Medical Supply                            Unjust Enrichment
Twenty-One            Avetisyan                                                    RICO
Twenty-Two            Avetisyan, AVA Custom Supply                                 Common Law Fraud
Twenty-Three          Avetisyan, AVA Custom Supply                                 Unjust Enrichment
Twenty-Ninth          Miller                                                       RICO
Thirtieth             Miller, Daily Medical                                        Common Law Fraud
Thirty-First          Miller, Daily Medical                                        Unjust Enrichment
Fifty-Seven           IG&NAT Services                                              RICO




                                                    1 of 1                                    Exhibit 17
